DETAILED ACTION
	This Office Action is in response to an Application, filed 21 August 2019, wherein Claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to the German Application 102018214301.3 with a foreign filing date of 23 August 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 21 August 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 20190026477).

As to Claim 1, Smith discloses a device (Fig. 2 – Device 100-1 – 100-3), comprising: a root of trust (Fig. 2 – Roots of Trust 101-1 – 101-3; See also Fig. 7 – Roots of Trust 301); and a controller (Figs. 6-7 – Secure IoT SoC 400 with security processor 410) to perform a device function of the device using the root of trust (Paragraphs [0019]-[0022] describe how the trusted IoT devices include roots of trust to provide for trusted or secure operations allowing the devices to communicate (e.g. send and/or receive information, control signals, etc.) in a secure manner as provided by the roots of trust); wherein the root of trust is designed to control the controller at least partially for the performance of the device function (Paragraphs [0019]-[0022] describe how the various secure/trusted operations are performed by the device in a secure manner as provided by the roots of trust; See e.g. [0092] for example of security processor 410 executing tasks under the instructions of trusted instruction sets).

As to Claim 4, Smith discloses a communication interface for communication between the controller and a security computer network (Fig. 4 – Radio 350; Fig. 6 Interface 442; Paragraphs [0047]-[0048]), wherein the root of trust is configured as a proxy for the communication between the controller and the security computer network (Paragraphs [0019]-[0022] describe how the trusted IoT devices communicate (e.g. send and/or receive information elements, send/or receive control signals, etc.) in a manner provided by the roots of trust – the trusted IoT devices including the roots of trust to provide for trusted or secure operations).

As to Claim 5, Smith discloses wherein the controller (Security Processor) is connected to the communication interface (Fig. 4 – Radio 350; Fig. 6 Interface 442; Paragraphs [0047]-[0048]) and is designed to transmit communication signals between the communication interface and the root of trust (Paragraphs [0047]-[0048] bus interface communicates between device processor and device interface; See also [0039]-[0040] and [0065]), and the root of trust is designed to extract information from the communication signals and provide it as a proxy of the controller (Claims 5 & 6; root of trust consists trusted functions performed and implemented in the SPLUs which receive signals instructions and perform functionality on them; See also [0039]-[0040] and [0065]).

As to Claim 6, Smith discloses wherein the device is designed to communicate with a security computer network to provide security functions for the device, exclusively using the root of trust (Paragraphs [0019]-[0022] describe how the trusted IoT devices communicate (e.g. send and/or receive information elements, send/or receive control signals, etc.) in a manner provided by the roots of trust – the trusted IoT devices including the roots of trust to provide for trusted or secure operations).

([0053]-[0057] describe the instructions given to the processor to be executed thereon and/or using the SPLUs; See also Fig. 8 and [0064][0065]).

As to Claim 8, Smith discloses wherein the instructions comprise instructions which at least partially define a use of the root of trust for the device function ([0053]-[0057] describe the instructions given to the processor to be executed thereon and/or using the SPLUs; See also Fig. 8 and [0064][0065]); Paragraphs [0019]-[0022] describe how the trusted IoT devices include roots of trust to provide for trusted or secure operations allowing the devices to communicate (e.g. send and/or receive information, control signals, etc.) in a secure manner as provided by the roots of trust).

As to Claim 9, Smith discloses wherein the device is designed as a networked device (Fig. 2 and Paragraphs [0019]-[0022]).

As to Claim 10, Smith discloses wherein the device is designed as an Internet of Things device (Fig. 2 and Paragraphs [0019]-[0022]).

As to Claim 11, Smith discloses wherein the device function is a sensor function and/or an actuator function (Paragraphs [0020]-[0022] describe the operations and one example is trusted I/O for sensing and/or control; See also [0050] for examples).

As to Claim 12, Smith discloses wherein the device is configured for direct communication between the controller and an application network (Fig. 2 and Paragraphs [0019]-[0022] for trusted IoT devices communicating in trusted IoT network; See also Fig. 6 for example of security processor connected to interface 442).

As to Claim 13, Smith discloses a system (Fig. 2), comprising: a device as claimed in claim 1 (See citations for Claim 1 above); a security computer network which is configured to communicate directly with the root of trust and to provide security applications for the device (Paragraphs [0019]-[0022] describe how the trusted IoT devices communicate (e.g. send and/or receive information elements, send/or receive control signals, etc.) in a manner provided by the roots of trust – the trusted IoT devices including the roots of trust to provide for trusted or secure operations; Paragraph [0014] describe the trusted IoT device platform implements a range of trusted computing capabilities including trusted interaction with other nodes and trusted firmware or software update).

As to Claim 14, Smith discloses wherein the security computer network communicates with the device exclusively via the root of trust (Paragraphs [0019]-[0022] describe how the trusted IoT devices communicate (e.g. send and/or receive information elements, send/or receive control signals, etc.) in a manner provided by the roots of trust – the trusted IoT devices including the roots of trust to provide for trusted or secure operations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190026477) in view of Hunt et al. (US 20180285600).

As to Claim 2, Smith discloses the device as claimed in claim 1, as cited above. Smith discloses how the trusted IoT devices can only perform secure/trusted operations and communications because the Root of Trust provides them with the functionality. However, Smith does not explicitly disclose wherein the root of trust is configured as a logical master of the device and the controller is configured as a logical slave of the device.
In an analogous art, Hunt discloses wherein the root of trust is configured as a logical master of the device and the controller is configured as a logical slave of the device (Fig. 4 and Paragraphs [0044][0060][0064] describe how the Security Processing Unit 450 is the hardware root of trust and has no parent (i.e. master) and is the highest level over the secure MCU, TCM, CPU, i/o MCU and all others).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the relationship between the Root of Trust and 
The suggestion/motivation for doing so would have been to have a higher level of security for the device components.

As to Claim 3, Smith/Hunt disclose wherein the root of trust is designed to monitor the performance of the device function by the controller (Hunt: Paragraphs [0044][0060][0064] describe how each parent is responsible for managing the lower level including monitoring the software of the lower level and ensuring that the software of the lower level is running correctly). Motivation provided above with reference to Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al. (US 20180109538) discloses a TPM module with a security module implementing roots of trust between communications with local applications to perform functions. Zimmerman et al. (US 20170055148) discloses an IoT environment where IoT hubs act as proxies for IoT functions and provide security. The NPL by GlobalPlatform conveys the Root of Trust Definitions and Requirements with an in-depth disclosure that includes use-cases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459